01/04/2019
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                             November 14, 2018 Session

            STATE OF TENNESSEE v. SADEGH BABANZADEH

               Appeal from the Circuit Court for Rutherford County
                         No. F-76074 Royce Taylor, Judge
                    ___________________________________

                          No. M2017-02235-CCA-R3-CD
                      ___________________________________


The Defendant, Sadegh Babanzadeh, was convicted of one count each of tampering with
evidence and filing a false report. The trial court sentenced him to a five-year sentence
for tampering with evidence and a three-year sentence for filing a false report, to run
concurrently, with a year to be served in the Department of Correction, and the remainder
of the sentences to be served on probation. The Defendant argues on appeal that the
evidence is insufficient to sustain his convictions. After thorough review, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and NORMA MCGEE OGLE, J., joined.

Nicholas W. Utter, Lewisburg, Tennessee, for the appellant, Sadegh Babanzadeh.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and John Zimmerman,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                                        FACTS

       On August 3, 2016, a Rutherford County grand jury indicted the Defendant for
tampering with evidence and filing a false report, with both charges arising out of an
incident at the Defendant’s house on January 19, 2016. Following a bench trial, the
Defendant was convicted on both counts on March 31, 2017. We now review the facts
relevant to this appeal.

       On January 19, 2016, Deputy Michael Rogers, with the Rutherford County
Sheriff’s Office, was dispatched to the Defendant’s home in response to a report of an
unresponsive person. Deputy Rogers testified that when he arrived, the Defendant
opened the door and said, “I think she’s in there dying[,]” while exhibiting no emotion or
distress. As Deputy Rogers and the Defendant walked through the house to get to the
unresponsive woman, Ms. Morgan Langham, the Defendant told Deputy Rogers, “[S]he
doesn’t have a shirt on[,]” which the deputy found to be “an odd statement.”

       Deputy Rogers testified that he found Ms. Langham on the Defendant’s bed,
“wearing nothing but black yoga type pants” with her eyes “rolled back into her head.”
When EMS arrived to care for Ms. Langham, Deputy Rogers, suspecting a drug
overdose, asked the Defendant what she might have ingested to help EMS with her
medical care. The Defendant gave “evasive answer[s]” and responded that he did not
know what she had ingested and that he had just met her. While EMS worked on Ms.
Langham, Deputy Rogers expressed to the Defendant that EMS “need[ed] to know
exactly what it [was] that she [had] ingested so they [could] treat her properly.” The
Defendant maintained that he did not know Ms. Langham or what she had ingested. In
response, Deputy Rogers explained that the Defendant “wouldn’t necessarily be in
trouble just because she ingested drugs[,”] and it was “more important that [they] knew
what it was so [they] could save her.” The Defendant still continued to state that he did
not know Ms. Langham or what she had ingested.

       After EMS took Ms. Langham to the hospital, Deputy Rogers tried to ascertain her
“address, phone number, next of kin, that sort of thing.” The Defendant stated that he
had met her on Tinder, a dating application. When the Defendant could not find her
information on Tinder, he showed the deputy Ms. Langham’s Facebook account. When
Deputy Rogers asked for her phone number, the Defendant stated that he did not know
her phone number, but he did have her parents’ information. Deputy Rogers testified that
“at that point,” he realized that the Defendant “was being untruthful” about his
relationship with Ms. Langham. When Deputy Rogers relayed his realization to the
Defendant, he admitted that he had been having “a sexual type relationship” with her for
“around a month.”

      The Defendant then asserted that he had taken his dogs for a walk when Ms.
Langham arrived at his house, and he found her unresponsive when he returned from the
walk. He admitted to Deputy Rogers that she “had probably taken Opana or Suboxone or
used heroin.” Deputy Rogers then called a detective to the house when it became clear
that Ms. Langham might die. Upon learning that a detective was coming to his house, the
                                          -2-
Defendant then “changed his story” and told Deputy Rogers that he had watched Ms.
Langham use drugs and subsequently become “out of it[.]” The Defendant then asserted
that he moved her into his bedroom and noticed that “she had bled from the face on his
couch and floor.” The Defendant then “went back to clean up the blood and then went to
try to give her medical attention.” Ms. Langham’s friend then began trying to get into
contact with her over her telephone and at some point told the Defendant that he needed
to call the police and get Ms. Langham medical attention. Deputy Rogers testified that
the detective arrived to interview the Defendant, and they subsequently decided to arrest
the Defendant for filing a false report. Upon learning he was going to be arrested, the
Defendant said he would “tell [them] the truth.”

       The Defendant then explained how he had watched Ms. Langham ingest heroin,
“making rows and snorting it with a rolled up piece of paper.” He further explained that
she also “used a spoon to crush a rock into powder” and her “driver’s license to form that
powder into rows and snort it.” He became “uncomfortable with her using the drugs” and
took his dogs outside for a walk. When he returned, she was unresponsive. He moved
her into his bedroom and “began Googling on his phone or looking up information on
how to treat her.” His Google search history included queries like “how to wake
someone from heroin overdose” and “can you just let someone sleep who is overdosed on
heroin[.]” He subsequently “sprayed water on her[,]” “placed some frozen bologna sticks
on her to try to keep her cool[,]” and “shocked her with a taser in order to try to get her to
respond.”

       Detective Steve Craig, with the Rutherford County Sheriff’s Office, testified that
he was the detective called to investigate the scene at the Defendant’s house. His
testimony largely echoed that of Deputy Rogers. He stated that when he arrived at the
Defendant’s house, Deputy Rogers “explained to [him] that he was having some trouble
with the inconsistencies and the story that he got from [the Defendant].” After looking
around the house “to ascertain exactly what happened[,]” Detective Craig tried to
interview the Defendant. However, the Defendant told him that “he would only speak
with [Detective Craig] if he could record everything on his phone.” When Detective
Craig responded that he would not allow the Defendant to record him, the Defendant told
him he “wasn’t being flexible.”

       Detective Craig later tried to interview the Defendant again after speaking with
Deputy Rogers. When Detective Craig maintained that the Defendant could not record
him, the Defendant responded that “if he wasn’t going to allow him to record the
conversation . . . then [Detective Craig] didn’t care about that girl.” He further told
Detective Craig that “maybe [he] [could] ask her if she survives . . . what happened at the
house that night.” The Defendant then “went into a rant” about having his attorney “look
into loss of wages for him because he couldn’t go to work the next day [because of] the
                                            -3-
length of time [the police] were there at this house,” claiming the police had been at his
house “about five hours.” Detective Craig testified that they were only there for around
two hours, and the Defendant was self-employed. Detective Craig then arrested the
Defendant for filing a false report and tampering with evidence, based on the Defendant’s
dishonesty and concealing evidence.

       After being placed in handcuffs, the Defendant asked Detective Craig and Deputy
Rogers, “[W]hat if I told you what happened[?]” The Defendant then relayed that he had
invited Ms. Langham to his house, where she had visited before. He watched her
“smoke[] or snort[] some heroin or Suboxone[,]” after which he “invited her to bed.”
After she fell asleep on the couch, he carried her to his bed, which the Defendant
described as “the funniest thing ever[.]” When he realized she was bleeding, he cleaned
up the blood with a rag, which he then placed “in the corner behind the kitchen door.”
60. He then tried to use frozen bologna, water, and a taser to revive her. Ms. Langham’s
friend then called her telephone, and the Defendant answered. When the friend asked if
Ms. Langham was there, the Defendant replied, “I wouldn’t say she is because she looks
dead[.]” He then began Googling ways to give her medical treatment. Ms. Langham’s
friend encouraged him to get her help, and he replied, “Don’t bring anyone to my house!”
and “Don’t send an ambulance!” After trying to give her CPR, he called 911. The
Defendant further admitted to Detective Craig that he had in fact seen Ms. Langham snort
heroin, which she used a spoon to crush and paper to snort. Detective Craig testified that
he found the spoon submerged in the sink, the paper in the trash, and the frozen bologna
back in the freezer, in addition to the bloody rag in the corner behind the kitchen door.

       The Defendant did not present any proof at trial. Following the close of all proof,
the trial court convicted the Defendant of tampering with evidence and filing a false
report. He was sentenced to a five-year term for tampering with evidence and a three-
year term for filing a false report, to run concurrently, with a year to be served in the
Department of Correction, and the remainder of the sentences to be served on probation.

                                       ANALYSIS

       On appeal, the Defendant argues that the trial court erred in denying his motion for
judgment of acquittal for both his false report conviction and his tampering with evidence
conviction. Because the Defendant presented no proof at trial, we employ the same
standard as we would in determining the sufficiency of the evidence. See State v. Little,
402 S.W.3d 886, 892 (Tenn. 2013); State v. Willard V. Fleming, No. E2014-01137-CCA-
R3-CD, 2015 WL 799778, at *4 (Tenn. Crim. App. Feb. 25, 2015), perm. app. denied
(Tenn. June 15, 2015).



                                           -4-
       When the sufficiency of the convicting evidence is challenged on appeal, the
relevant question of the reviewing court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal
actions whether by the trial court or jury shall be set aside if the evidence is insufficient
to support the findings by the trier of fact of guilt beyond a reasonable doubt.”); State v.
Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604
(Tenn. Crim. App. 1992).

        All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). It is not the role of this court to
reweigh or reevaluate the evidence, nor to substitute our own inferences for those drawn
from the evidence by the trier of fact. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002).
“A jury conviction removes the presumption of innocence with which a defendant is
initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant
has the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). “In a bench trial, the verdict of the trial judge is entitled
to the same weight on appeal as a jury verdict.” State v. Holder, 15 S.W.3d 905, 911
(Tenn. Crim. App. 1999).

                                   A. False Report Conviction

       We initially note that the Defendant’s indictment for filing a false report
references both Tennessee Code Annotated section 39-16-502(a)(1) and Tennessee Code
Annotated section 39-16-502(a)(2). The trial court’s verdict relies on the language of
Tennessee Code Annotated section 39-16-502(a)(2). The trial court found that the
reference to both sections “put[] the Defendant on notice with regard to the charge[,]”
and the Defendant does not challenge this finding but instead challenges the sufficiency
of the evidence in supporting a conviction under either Tennessee Code Annotated
section 39-16-502(a)(1) or Tennessee Code Annotated section 39-16-502(a)(2). Because
the Defendant’s conviction is based on the language of Tennessee Code Annotated
section 39-16-502(a)(2), we will analyze the sufficiency of the evidence to support his
conviction based on that statutory language.

       Tennessee Code Annotated section 39-16-502(a)(2) sets forth the following
relevant definition of filing a false report:

       (a) It is unlawful for any person to:
       ....
                                               -5-
      (2) Make a report or statement in response to a legitimate inquiry by a law
      enforcement officer concerning a material fact about an offense or incident
      within the officer’s concern, knowing that the report or statement is false
      and with the intent to obstruct or hinder the officer from:
             (A) Preventing the offense or incident from occurring or
             continuing to occur; or
             (B) Apprehending or locating another person suspected of
             committing an offense[.]

Tenn. Code Ann. § 39-16-502(a)(2).

       The Defendant relies on State v. Leia Mellott, No. E2012-00278-CCA-R3-CD,
2013 WL 615215, at *5 (Tenn. Crim. App. Feb. 19, 2013), for the mistaken assertion that
he did not give a false statement to police but instead “minimized his knowledge” of who
Ms. Langham was and what she had ingested. However, in Leia Mellot, the defendant
responded “I don’t know” when asked by police if she knew where a suspect was hiding.
Leia Mellott, 2013 WL 615215, at *5. The court noted that although the defendant in
that case could have provided “a more truthful answer,” such an issue was irrelevant to
whether she knowingly made a patently false statement. Id. The Defendant further
argues that the requisite “offense or incident,” namely Ms. Langham’s ingestion of
heroin, had already been completed. However, the State argues Ms. Langham’s overdose
was ongoing, and Deputy Rogers and Detective Craig were trying to discover what drugs
she had ingested in order to get her medical treatment. Although the statute does not
define “incident,” Black’s Law Dictionary defines incident as a “discrete occurrence or
happening; an event, esp. one that is unusual, important, or violent[.]” BLACK’S LAW
DICTIONARY (10th ed. 2014). Accordingly, we agree with the State that Ms. Langham’s
ongoing overdose equates to an incident for purposes of the statute.

       The record demonstrates that the Defendant lied to Deputy Rogers and Detective
Craig regarding Ms. Langham’s identity, their relationship, and what she had ingested
when they questioned him about Ms. Langham’s overdose. Both Deputy Rogers and
Detective Craig testified that their main concern was discovering what Ms. Langham had
ingested so that she could receive the correct medical treatment as quickly as possible.
Though the Defendant argues that he did not know what she had ingested, and only
guessed that it was heroin, the record suggests otherwise. He specifically Googled
questions regarding a heroin overdose and told police that he had watched Ms. Langham
ingest the heroin. He was told the importance of discovering what she had ingested for
her treatment and still maintained that he did not know what she had taken until he
realized he was in trouble with police. Such a fact was undoubtedly material to Deputy
Rogers and Detective Craig’s investigation.

                                         -6-
        Finally, the Defendant argues that there is no evidence to support an intent to
obstruct or hinder Deputy Rogers’ and Detective Craig’s preventing the incident from
continuing. However, the record suggests otherwise. The Defendant initially used
Google, water, frozen bologna, and a taser to try to treat Ms. Langham’s overdose. He
further told Ms. Langham’s friend not to send an ambulance or anyone else to his house.
When police and EMS arrived at his house, the Defendant gave evasive and patently false
answers to police questioning. He refused to speak to Detective Craig unless he could
record their conversation, called him inflexible, and ranted about hiring an attorney to
compensate him for his lost wages due to the police questioning. He only told Deputy
Rogers and Detective Craig what Ms. Langham had ingested when he was placed in
handcuffs and realized he was in trouble. Thus, a rational trier of fact could have found
intent to hinder the investigation into what Ms. Langham had ingested in order to treat
her overdose. Despite the Defendant’s arguments to the contrary, the record supports his
false report conviction. Viewed in the light most favorable to the State, the record
demonstrates that the Defendant made knowingly false statements to Deputy Rogers and
Detective Craig regarding what Ms. Langham had ingested in order to hinder their
investigation into her ongoing overdose. A rational trier of fact could easily find as such.
The Defendant is not entitled to relief.

                        B. Tampering with Evidence Conviction

        Tennessee Code Annotated section 39-16-503(a)(1) sets forth the following
definition of tampering with evidence:

       (a) It is unlawful for any person, knowing that an investigation or official
       proceeding is pending or in progress to:
       (1) Alter, destroy, or conceal any record, document or thing with intent to
       impair its verity, legibility, or availability as evidence in the investigation
       or official proceeding[.]

Tenn. Code Ann. § 39-16-503(a)(1).

        Our supreme court has stated that the statute requires the State to prove “timing,
action, and intent” beyond a reasonable doubt. State v. Hawkins, 406 S.W.3d 121, 132
(Tenn. 2013) (quoting State v. Gonzales, 2 P.3d 954, 957 (Utah Ct. App. 2000)). To
satisfy the timing requirement, the defendant must first form a belief that an investigation
is “pending or in progress,” which our supreme court has clarified to include
“impending” investigations. Id.; State v. Smith, 436 S.W.3d 751, 763-65 (Tenn. 2014).
The action requirement mandates that the State prove “alteration, destruction, or
concealment.” Hawkins, 406 S.W.3d at 132. Finally, to satisfy the intent requirement,
the State must prove that the defendant intended “to hinder the investigation or official
                                             -7-
proceeding by impairing the record’s, document’s or thing’s ‘verity, legibility, or
availability as evidence.’” Id. (quoting Tenn. Code Ann. § 39-16-503(a)(1)). The State
is not required to identify the exact “thing” tampered with, and “thing” is defined
broadly. Id. Tampering with evidence is a specific intent crime. Id.

       The Defendant argues that there was no pending or impending investigation until
he called 911. However, our supreme court has held that a defendant who initiated an
investigation by calling 911 knew that an investigation was “impending” before he ever
contacted police. See Smith, 436 S.W.3d at 765. This court has also repeatedly found
that a defendant who observes an offense being committed has knowledge of an
impending investigation even before police ever discover the offense. See, e.g., State v.
Travontay Tremont Berry, No. W2014-00801-CCA-R3-CD, 2015 WL 1951885, at *4
(Tenn. Crim. App. Apr. 30, 2015). The Defendant further argues that there is nothing in
the record to demonstrate that he intended to alter, destroy, or conceal evidence.

        Viewed in the light most favorable to the State, the record supports the
Defendant’s conviction for tampering with evidence. With respect to the timing
requirement, a rational trier of fact could have easily found that the Defendant knew an
investigation was impending. He watched Ms. Langham overdose on heroin, and instead
of initially calling 911, he Googled how to treat a heroin overdose. He told Ms.
Langham’s friend not to call police or send an ambulance. Before police arrived, the
Defendant had cleaned up Ms. Langham’s blood and hidden the evidence of his cleaning
it up in a corner behind a door. The record also supports the inference that he cleaned up
any other evidence of drug use in the house, including throwing away the paper used to
snort the heroin and submerging the spoon used to crush the heroin in the sink. The
Defendant put the bologna he had placed on Ms. Langham back in the freezer. Based on
his evasive answers in response to police questioning and his statements to Ms.
Langham’s friend, a rational trier of fact could conclude that the Defendant knew an
investigation was impending, and in response, took steps to prevent police from
discovering what Ms. Langham had ingested and to keep himself out of trouble,
satisfying the action and intent requirements. The Defendant is not entitled to relief.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.



                                             ____________________________________
                                             ALAN E. GLENN, JUDGE
                                          -8-